White, Presiding Judge.
Both these cases were prosecutions instituted on complaint and information in a justice’s court, charging appellant with laboring on Sunday, in violation of Article 183, Penal Code. Judgment was rendered in the justice’s court finding defendant guilty, and imposing a fine upon him. Appeal was taken to the county court. Motion was there made by the county attorney to dismiss the appeal for want of a properly certified transcript from the justice’s court. Appellant made a counter motion for a writ of certiorari to the justice, to send up a more perfect and complete transcript. The motion for certiorari was overruled, and the motion to dismiss was sustained, and the appeal dismissed. These judgments were erroneous. The writ of certiorari should have been granted. The questions being identical in both these cases, both judgments are reversed and both causes remanded for new trials. .

Reversed and remanded.